--------------------------------------------------------------------------------

EXHIBIT 10.44








First Amendment


to


Amended and Restated Senior Revolving Credit Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of October 1, 2009


 

--------------------------------------------------------------------------------

 

First Amendment to Amended and Restated Senior Revolving Credit Agreement
 
This First Amendment to Amended and Restated Senior Revolving Credit Agreement
(this “First Amendment”) executed effective as of the October 1, 2009 (the
“First Amendment Effective Date”) is among Rosetta Resources Inc., a corporation
formed under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
Recitals
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Senior Revolving Credit Agreement dated as
of April 9, 2009 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Required Lenders have agreed to amend certain provisions of the Credit
Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.               Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this First Amendment, shall
have the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.
 
Section 2.               Amendments to Credit Agreement.
 
2.1           Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.5%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
 
“Agreement” means this Amended and Restated Senior Revolving Credit Agreement,
as amended by the First Amendment to Amended and Restated Senior Revolving
Credit Agreement, dated as of October 1, 2009, as the same may from time to time
be further amended, modified, supplemented or restated.

 
 

--------------------------------------------------------------------------------

 
 
2.2           Section 1.02.  The definitions of “Cost of Funds”, “Determination
Date” and “Reference Bank Cost of Funds Rate” are hereby deleted.
 
2.3           Amendment to Section 2.03.  The last paragraph of Section 2.03 is
hereby amended to read as follows:
 
“Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof, the amount of such Lender’s Loan to be made as part of the requested
Borrowing.”
 
2.4           Amendment to Section 2.04(d).  Section 2.04(d) is hereby amended
to read as follows:
 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof, such Lender’s portion of each resulting
Borrowing.
 
2.5           Amendment to Section 2.04(f).  Section 2.04(f) is hereby deleted.
 
2.6           Amendment to Section 9.05.  Sections 9.05(c), (d) and (e) are
hereby amended as follows:
 
(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within fifteen (15) months from the date of creation thereof.
 
(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s and repurchase
agreements collateralized by U.S. Government or agency securities.
 
(e)           deposits maturing within fifteen (15) months from the date of
creation thereof with, including certificates of deposit issued by, any Lender
or any office located in the United States of any other bank or trust company
which is organized under the laws of the United States or any state thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000 (as of
the date of such bank or trust company’s most recent financial reports) and has
a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time, by S&P or Moody’s, respectively or, in the case of any
Foreign Subsidiary, a bank organized in a jurisdiction in which the Foreign
Subsidiary conducts operations having assets in excess of $500,000,000 (or its
equivalent in another currency).
 
Section 3.               Conditions Precedent.  The effectiveness of this First
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:

 
2

--------------------------------------------------------------------------------

 
 
3.1           Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.
 
3.2           First Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this First Amendment from the Borrower and
the Required Lenders.
 
3.3           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the First Amendment Effective Date.
 
3.4           Other Documents.  The Administrative Agent shall have received any
other document it reasonably requests.
 
Section 4.               Representations and Warranties; Etc.  Each Obligor
hereby affirms:  (a) that as of the date of execution and delivery of this First
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the First Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that, after giving effect to this First Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents or
will exist under the Loan Documents.
 
Section 5.               Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Except as expressly
provided for in Section 5.6 below, each of the Obligors hereby expressly (i)
acknowledges the terms of this First Amendment, (ii) ratifies and affirms its
obligations under the Guaranty Agreement and the other Security Instruments to
which it is a party, (iii) acknowledges, renews and extends its continued
liability under the Guaranty Agreement and the other Security Instruments to
which it is a party and agrees that its guarantee under the Guaranty Agreement
and the other Security Instruments to which it is a party remains in full force
and effect with respect to the Indebtedness as amended hereby.
 
5.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.4           No Oral Agreement.  This written First Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.

 
3

--------------------------------------------------------------------------------

 
 
5.5           Governing Law.  This First Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.


5.6           Release of Security Interest in Deposit Account.  Pursuant to that
certain Amended and Restated Guarantee and Collateral Agreement dated as of
April 9, 2009 among the Borrower, the other Obligors and the Administrative
Agent, the Lenders have a security interest in certain deposit accounts of the
Borrower, including, without limitation, depository Account No. 51575503 and
depository Account No. 3682293, each maintained at Amegy Bank, National
Association.  In connection with the foregoing, the Required Lenders hereby
authorize the Administrative Agent to release and/or ratify the release of its
security interest in such deposit accounts and execute any other releases or
other documents reasonably requested by the Borrower to reflect the foregoing.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.




BORROWER:
ROSETTA RESOURCES INC.
                   
By
/s/ MICHAEL J. ROSINSKI
   
      Michael J. Rosinski
   
      Executive Vice President, Chief Financial Officer and Treasurer
           
GUARANTORS:
     
ROSETTA RESOURCES OFFSHORE, LLC,
 
ROSETTA RESOURCES HOLDINGS, LLC,
 
ROSETTA RESOURCES OPERATING LP
 
ROSETTA RESOURCES GATHERING LP
 
By: Rosetta Resources Operating GP, LLC, its general partner
       
By:
/s/ MICHAEL J. ROSINSKI
   
      Michael J. Rosinski
   
      Executive Vice President, Chief Financial Officer and Treasurer
             
ROSETTA RESOURCES OPERATING GP, LLC
       
By:
/s/ MICHAEL J. ROSINSKI
   
      Michael J. Rosinski
   
     Executive Vice President, Chief Financial Officer and Treasurer





Signature Page – 1st Amendment
Page 1


 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent
             
By:
/s/ EVANS SWANN
 
Name:
     Evans Swann
 
Title:
     Managing Director
             
By:
/s/ EDWARD PAK
 
Name:
      Edward Pak
 
Title:
      Vice President
           
LENDERS:
BNP PARIBAS
             
By:
/s/ EVANS SWANN
 
Name:
      Evans Swann
 
Title:
      Managing Director
             
By:
/s/ EDWARD PAK
 
Name:
     Edward Pak
 
Title:
     Vice President
       
WELLS FARGO BANK, N.A.
             
By:
/s/ SCOTT HODGES
 
Name:
     Scott Hodges
 
Title:
     Vice President
             
UNION BANK, N.A.
             
By:
/s/ PAUL E. CORNELL
 
Name:
     Paul E. Cornell
 
Title:
     Senior Vice President





Signature Page – 1st Amendment
Page 2


 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK
             
By:
/s/ KATHLEEN J. BOWEN
 
Name:
      Kathleen J. Bowen
 
Title:
      Senior Vice President
             
BANK OF MONTREAL
             
By:
/s/ JAMES WHITMORE
 
Name:
      James Whitmore
 
Title:
      Managing Director
                   
JPMORGAN CHASE BANK, N.A.
             
By:
/s/ MICHAEL A. KAMAUF
 
Name:
      Michael A. Kamauf
 
Title:
      Vice President
             
COMERICA BANK
             
By:
/s/ MATT TURNER
 
Name:
      Matt Turner
 
Title:
      Assistant Vice President
             
BANK OF AMERICA, N.A.
             
By:
/s/ STEPHEN J. HOFFMAN
 
Name:
      Stephen J. Hoffman
 
Title:
      Managing Director





Signature Page – 1st Amendment
Page 3

 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/ HEATHER A. HAN
 
Name:
     Heather A. Han
 
Title:
     Vice President
             
ALLIED IRISH BANKS P.L.C
             
By:
/s/ EDWARD M. FENK
 
Name:
      Edward M. Fenk
 
Title:
      Vice President
       
By:
/s/ JAMES GIORDANO
 
Name:
     James Giordano
 
Title:
     Assistant Vice President
       
BANK OF TEXAS, N.A.
             
By:
/s/ MARTIN W. WILSON
 
Name:
     Martin W. Wilson
 
Title:
     Senior Vice President
             
AMEGY BANK NATIONAL ASSOCIATION
             
By:
/s/ KENNETH R. BATSON, III
 
Name:
     Kenneth R. Batson, III
 
Title:
     Vice President
             
THE FROST NATIONAL BANK
             
By:
/s/ ANDREW A. MERRYMAN
 
Name:
     Andrew A. Merryman
 
Title:
     Senior Vice President





Signature Page – 1st Amendment
Page 4



--------------------------------------------------------------------------------